Parnell, Presiding Judge,
concurring specially.
The divorce and alimony agreement made the judgment of the court in the divorce action, relieving the *309father of the obligation to support his children and placing that burden solely upon the mother is void (Livsey v. Livsey, 229 Ga. 368 (191 SE2d 859)), and may be attacked in any proceeding. Code § 110-709.
The evidence was sufficient to show threats and coercion to secure the signature of the wife to the void agreement in an attempt on the part of the defendant to avoid the obligation placed upon him by law of supporting his children. This is sufficient to constitute a wilful abandonment, whether or not the wife sought supportive funds for the children prior to instituting the present prosecution. The jury had all the evidence before it and had before it for consideration the agreement and divorce decree with a proper charge of the court. Their verdict was authorized, in my opinion, and the judgment should be affirmed.
I am authorized to state that Judge Marshall joins in this special concurrence.